Citation Nr: 1803099	
Decision Date: 01/17/18    Archive Date: 01/29/18

DOCKET NO.  11-08 692A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right arm nerve condition, to include as secondary to any service-connected disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Riordan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1989 to September 2009.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in December 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction over the Veteran's claims is currently with the RO in St. Petersburg, Florida.

In July 2015, the Veteran testified during a Travel Board hearing before a Veterans Law Judge at the RO.  A transcript of the hearing is of record.  While this Veterans Law Judge is no longer with the Board, the Veteran has waived his right to a new hearing. Therefore, VA's duty to provide him with a hearing has been met.  38 C.F.R. § 20.700 (2017).

The Board notes the Veteran's appeal formerly asserted a claim of service connection for a right shoulder disability.  The Veteran was granted service connection and assigned a non-compensable disability rating in a June 2017 rating decision.   To date, the Veteran has not filed notice of disagreement with the June 2017 rating decision.  Accordingly, the Veteran's claim of service connection for a right shoulder disability to be resolved with a full grant of the benefits sought on appeal.     

In October 2015 and December 2016, the Board remanded the appeal for further development.  The required development was completed and the matter is now properly before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159(c) (2017).

The Veteran seeks entitlement to service connection for a right arm nerve disorder, to include as secondary to any service-connected disability.  In April 2017, the Veteran completed a VA Peripheral Nerve Condition examination to determine the nature and etiology of his right arm nerve disorder.  The April 2017 VA examination noted mild paresthesias and /or dysesthesias, as well as mild numbness, in the Veteran's right upper extremity.  The examination further noted mild, incomplete paralysis of the Veteran's right ulnar nerve.  Finally, the examination stated that prolonged extension of the Veteran's right arm would be affected by his peripheral nerve condition.
   
In determining possible service connection, direct and secondary, the April 2017 VA examiner concluded that available medical evidence did not support a diagnosis of a nerve disorder in the Veteran's right arm.  This conclusion is inconsistent with the medical results detailed in the April 2017 peripheral nerve examination, as noted by the Veteran's representative in the November 2017 brief.  As noted above, the April 2017 VA Peripheral Nerve Condition examination clearly notes mild numbness in the Veteran's right arm, mild paresthesias and /or dysesthesias in the Veteran's right arm, and mild incomplete paralysis of the Veteran's right ulnar nerve.  

The April 2017 VA examination results indicate a diagnosis of a right arm peripheral nerve condition during the appeal period.  On remand, the case should be returned to the VA examiner who conducted the April 2017 Peripheral Nerve Condition examination to clarify if the Veteran has a right arm peripheral nerve disability, and if that disability should be service connected.    

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to a qualified clinician so that an addendum opinion may be provided.  An examination of the Veteran is only necessary if deemed so by the examiner.  The entire claims file as well as a copy of this remand must be provided to the examiner for review, and the addendum opinion report should reflect that such a review was accomplished.
		
Although an independent review of the claims file is required, the Board draws the examiner's attention to the report of the April 2017 Peripheral Nerve Condition examination.  

The examiner must provide an opinion as to whether the Veteran currently has, or had at any point during the appeal period, a diagnosis of a right arm nerve condition.		

A complete rationale must be provided for this opinion.  If the examiner finds that no disability has existed during the appeal period, he or she must explain why the symptoms noted at the April 2017 VA examination are not a disability.  

If the Veteran is diagnosed with a right arm nerve condition, the examiner must provide an opinion as to the following:

a. whether it is at least as likely as not (a 50 percent or higher degree of probability) that the Veteran's right arm nerve condition had onset during or is otherwise related to his military service.

b. whether it is at least as likely as not  that the Veteran's right arm nerve condition was caused by any service-connected disabilities, to include his service-connected CAD and/or cervical spine disability, and his service-connected right shoulder disability.

c.  whether it is at least as likely as not that the Veteran's right arm nerve condition was permanently worsened beyond its normal progression (aggravated) by any service-connected disabilities, to include his service-connected CAD and/or cervical spine disability, and his service-connected right shoulder disability.

A complete rationale must be provided for all opinions expressed.

2.  Readjudicate the Veteran's claim on the basis of all evidence of record and all applicable laws and regulations.  If any determination remains unfavorable to the Veteran she and her representative should be furnished a supplemental statement of the case.  Thereafter, the Veteran and her representative should be given opportunity to respond before the case is returned to the Board.
	
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




